Citation Nr: 1625608	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active service from June 1984 to July 1991, from October 1993 to April 1994, and from April 2003 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that continued a 50 percent rating for PTSD.

The Board remanded the claim for increased rating in June 2012 to provide the Veteran with a Board hearing, which took place via videoconference before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript is of record.  

The Board remanded the case for additional development in October 2012.  It subsequently issued a decision in October 2014 that denied a rating in excess of 50 percent for PTSD and that declined to take jurisdiction of a claim for entitlement to a TDIU based on the service-connected PTSD.  

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court) and in an undated Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate the October 2014 Board decision that denied entitlement to a rating in excess of 50 percent for PTSD.  In an October 2015 Order, the Court granted the Joint Motion.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In regards to the claim for entitlement to a rating in excess of 50 percent for PTSD, the RO scheduled a VA examination to assess the severity of that disability in January 2016.  No supplemental statement of the case has been issued.  This must be rectified on remand.  Updated VA treatment records should also be obtained.  

Concerning TDIU, despite the fact that the RO denied the claim in September 2010 and the Veteran did not appeal that denial, the Joint Motion indicated that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is an element of a claim for increased rating.  But see Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (VA has the power to bifurcate a single claim and adjudicate different theories separately.)  In any event, the Veteran has recently submitted a formal claim for entitlement to a TDIU, to include based on PTSD, in April 2016, showing that he   is currently employed 30 hours a week.  See VA Form 21-8940.  Such issue is inextricably intertwined with the claim for an increased rating for PTSD.  In addition, on adjudication of that issue, the RO should address marginal employment in light of his current employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Providence VA Medical Center dated since May 2014.

2.  Readjudicate the claims of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU due to the service-connected PTSD with consideration of the additional evidence of record, to include consideration of marginal employment for the TDIU claim.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




